Name: 1999/746/EC: Commission Decision of 8 November 1999 amending for the third time Decision 1999/293/EC concerning certain protective measures against bluetongue in parts of Greece (notified under document number C(1999) 3604) (Text with EEA relevance) (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe;  health;  means of agricultural production;  agricultural policy;  trade policy
 Date Published: 1999-11-19

 Avis juridique important|31999D07461999/746/EC: Commission Decision of 8 November 1999 amending for the third time Decision 1999/293/EC concerning certain protective measures against bluetongue in parts of Greece (notified under document number C(1999) 3604) (Text with EEA relevance) (Only the Greek text is authentic) Official Journal L 298 , 19/11/1999 P. 0036 - 0036COMMISSION DECISIONof 8 November 1999amending for the third time Decision 1999/293/EC concerning certain protective measures against bluetongue in parts of Greece(notified under document number C(1999) 3604)(Only the Greek text is authentic)(Text with EEA relevance)(1999/746/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10(4) thereof,Whereas:(1) following outbreaks of bluetongue on certain islands in south-eastern Greece, the Commission adopted protective measures by Decision 1999/293/EC(3), as last amended by Decision 1999/683/EC(4);(2) considering the extension of the outbreak, those measures were extended to the prefectures of Evros, Rodopi, Xanthi, Serres, Drama and Kavala by Decision 1999/623/EC(5) and Decision 1999/683/EC;(3) new data indicate that the bluetongue virus is circulating in the prefectures of Chalkidiki and Lesvos;(4) Decision 1999/293/EC should therefore be amended to include the prefectures of Chalkidiki and Lesvos;(5) the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1In the first and second paragraphs of Article 1 of Decision 1999/293/EC, the phrase "the prefectures of Dodekanisa, Samos, Evros, Rodopi, Xanthi, Serres, Drama and Kavala" is replaced by "the prefectures of Dodekanisa, Samos, Evros, Rodopi, Xanthi, Serres, Drama, Kavala, Chalkidiki and Lesvos".Article 2This Decision is addressed to the Hellenic Republic.Done at Brussels, 8 November 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 114, 1.5.1999, p. 55.(4) OJ L 270, 20.10.1999, p. 31.(5) OJ L 245, 17.9.1999, p. 52.